               Case 3:18-ap-00107-CJJ          Doc 45    Filed 04/14/20     Page 1 of 2




                                         ORDERED.
         Dated: April 14, 2020




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


In re:
                                                                Chapter 13
EVELYN MAHONEY,                                                 Case No.: 3:18-bk-2761-CCJ

                 Debtor.
                                                /

EVELYN MAHONEY,

                         Plaintiff,
vs.                                                             Adv. P. No. 3:18-ap-0107-CCJ

RIVERSTONE INVESTORS, LLC and
CARLOS FERNANDEZ.

                         Defendants.
                                                /


                           SUMMARY FINDINGS AND CONCLUSIONS

          THIS PROCEEDING came on for trial on July 18, 2019, and for the Court to announce

on April 14, 2020, its decision after trial.

          For the reasons stated orally and recorded in open court that shall constitute the decision

of the Court, it is accordingly
             Case 3:18-ap-00107-CJJ          Doc 45     Filed 04/14/20      Page 2 of 2




       ORDERED:


1.     The transfer of the Debtor’s homestead to Defendant Riverstone Investors, LLC is avoided
pursuant to 11 U.S.C. § 522(h), (g)(1). Title to the homestead shall be vested in the Debtor upon
entry of judgment in this proceeding, and the Debtor may exempt such property under Art. X, § 4
of the Florida Constitution.


2.     The Defendants shall forthwith be refunded from escrow the $15,000.00 they (or one of
them) tendered in consideration of the transfer.


3.     Defendant Riverstone Investors, LLC shall have a lien on the homestead pursuant to 11
U.S.C. § 550(e)(2) for $4,912.68, comprising improvements in the form of (i) payment of
$3,022.68 in ad valorem taxes owed on a tax certificate and (ii) the amount of $1,890.00 expended
to rectify a cloud on the title to the homestead based on an un-probated will of the Debtor’s father.


4.     Defendant Riverstone Investors, LLC may file a claim pursuant to 11 U.S.C §§ 501(d),
502(h) within 30 days after the judgment in this proceeding becomes final. Such claim, if filed,
may be dealt with under the Debtor’s Chapter 13 Plan, consistent with 11 U.S.C. §§ 506(a),
1322(b)(2), (11) and 1325(a)(5). Additionally, the lien shall accrue interest at the federal rate as
determined under Till v. SCS Credit Corp., 541 U.S. 465 (2005).


5.     The Court reserves jurisdiction to enter a memorandum decision and shall enter a final
judgment pursuant to Rule 9021, Federal Rules of Bankruptcy Procedure.




Service by CM/ECF only.
